 



Holly Energy Partners, L.P.
Employee Form of
Change in Control Agreement
EXHIBIT 10.3

CHANGE IN CONTROL AGREEMENT
     This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into
effective as of ___, 200___ (the “Effective Date”), by and between HOLLY
CORPORATION, a Delaware corporation (“Holly”) and _______ (the “Employee”).
WITNESSETH:
     WHEREAS, the Employee is currently employed by Holly Logistic Services,
L.L.C., a Delaware limited liability company and a wholly owned subsidiary of
Holly (“HLS”), and is an integral part of the management of HLS and of Holly
Energy Partners, L.P., a Delaware limited partnership (the “Partnership”);
     WHEREAS, Holly considers it essential to its interest in the Partnership
and to the best interests of its shareholders to foster the continuous
employment of key management personnel such as Employee;
     WHEREAS, Holly recognizes that the possibility of a Change in Control (as
defined herein) will cause uncertainty and distract the Employee from his
assigned duties to the detriment of Holly, HLS, and the Partnership; and
     WHEREAS, the Board of Directors of Holly (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the Employee’s
continued attention and dedication to the Employee’s assigned duties in the
event of a Change in Control.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
Employee and Holly hereby agree as follows:
Section 1: Definitions
     The following terms shall have the meanings set forth below whenever used
herein:
     (a) “Affiliate” shall mean a person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, a specified person.
     (b) “Base Salary” shall mean the amount Employee was entitled to receive as
salary on an annualized basis immediately prior to termination of Employee’s
employment (or, if greater, immediately prior to a Change in Control), including
any amounts deferred pursuant to

 



--------------------------------------------------------------------------------



 



any deferred compensation program, but excluding all bonus, overtime, welfare
benefit premium reimbursement and incentive compensation, payable by Holly, the
General Partner, or the Partnership (including any amounts reimbursed by the
Partnership) as consideration for the Employee’s services.
     (c) “Beneficial Owner” shall mean the beneficial owner of a security as
determined pursuant to Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended.
     (d) “Bonus” shall mean an amount equal to the average of the annual bonus
amount actually paid to the Employee for the previous three (3) years (or, if
such Employee has been employed for less than 3 years, the average bonus amount
actually paid to the Employee for the years employed) by Holly, the General
Partner or the Partnership (including any amounts reimbursed by the
Partnership).
     (e) “Cause” shall mean the Employee’s (i) engagement in any act of willful
gross negligence or willful misconduct on a matter that is not inconsequential,
as reasonably determined by the Board in good faith, or (ii) conviction of a
felony. For purposes hereof, no act or failure to act, on the Employee’s part,
shall be deemed “willful” if the Employee reasonably believed such acts or
omissions were in the best interests of Holly, the General Partner, or the
Partnership.
     (f) “Change in Control” shall mean the occurrence of one of the following:
          (i) Any Person, or more than one Person acting as a group (as defined
in Treasury regulation 1.409A-3(g)(5)(v)(B)), other than (1) Holly, the General
Partner, the Partnership, or any of their respective Subsidiaries, (2) a trustee
or other fiduciary holding securities under an employee benefit plan of Holly,
the General Partner, the Partnership, or any of their Affiliates, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) a corporation (or other entity) owned, directly or
indirectly, by stockholders or unitholders, as applicable, of Holly, the General
Partner, or the Partnership in substantially the same proportions as their
ownership interests in Holly, the General Partner, or the Partnership, as
applicable, becomes the Beneficial Owner, directly or indirectly, of securities
of Holly, the General Partner, or the Partnership (not including in the
securities beneficially owned by such Person, any securities acquired directly
from Holly, the General Partner, the Partnership, or any of their Affiliates)
representing (A) more than fifty percent (50%) of the combined voting power of
the then outstanding securities of Holly, the General Partner, or the
Partnership, or (B) more than fifty percent (50%) of the then outstanding common
stock or membership interests, as applicable, of Holly or the General Partner,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in Section 1(f)(iii)(A) below.
          (ii) A majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election.

2



--------------------------------------------------------------------------------



 



          (iii) There is consummated a merger or consolidation of Holly, the
General Partner, the Partnership, or any direct or indirect Subsidiary of Holly,
the General Partner, or the Partnership with any other corporation or entity,
except if:
               (A) the merger or consolidation results in the voting securities
of Holly, the General Partner, or the Partnership, as applicable, outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least fifty percent (50%) of the combined voting power
of the voting securities of Holly, the General Partner, the Partnership or such
surviving entity or any parent thereof, as applicable, outstanding immediately
after such merger or consolidation; or
               (B) the merger or consolidation is effected to implement a
recapitalization (or similar transaction) of Holly, the General Partner, or the
Partnership, as applicable, in which no Person becomes the Beneficial Owner,
directly or indirectly, of securities of Holly, the General Partner, or the
Partnership (not including in the securities beneficially owned by such Person,
any securities acquired directly from Holly, the General Partner, the
Partnership, or their Affiliates other than in connection with the acquisition
by Holly, the General Partner, the Partnership, or their Affiliates of a
business) representing more than fifty percent (50%) of the combined voting
power of the then outstanding securities of Holly, the General Partner, or the
Partnership.
          (iv) The stockholders or unitholders, as applicable, of Holly or the
Partnership approve a plan of complete liquidation or dissolution of Holly or
the Partnership, as applicable, or an agreement for the sale or disposition by
Holly or the Partnership of all or substantially all of the assets of Holly or
the Partnership, as applicable, other than a sale or disposition by Holly or the
Partnership of all or substantially all of their respective assets to an entity
at least sixty percent (60%) of the combined voting power of the voting
securities of which is owned by the stockholders, membership interestholders or
unitholders, as applicable, of Holly, the General Partner or the Partnership in
substantially the same proportions as their ownership of Holly, the General
Partner or the Partnership, as applicable, immediately prior to such sale.
     The definition of Change in Control set forth in this Section 1(f) shall,
for all purposes, be interpreted in compliance with the Nonqualified Deferred
Compensation Rules, and the Board is permitted to use its good faith discretion
in determining whether a Change in Control has occurred under this Section 1(f).
No transaction is intended to constitute a Change in Control for purposes of the
Agreement unless it would also constitute a change in control under the
Nonqualified Deferred Compensation Rules.
     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (h) “General Partner” shall mean the entity or entities holding the direct
or indirect general partnership interest in the Partnership, including, as of
the date of this Agreement, HLS and HEP Logistics Holdings, L.P.
     (i) “Good Reason” shall mean, without the express written consent of the
Employee, the occurrence of any of the following:

3



--------------------------------------------------------------------------------



 



          (i) the material reduction in the Employee’s authority, duties or
responsibilities from those in effect immediately prior to the Change in
Control, or a material reduction in the authority, duties or responsibilities of
the supervisor to whom Employee is required to report;
          (ii) a material reduction in the Employee’s base compensation in
effect immediately before the Change in Control; or
          (iii) the relocation of the Employee to an office or location more
than fifty (50) miles from the location at which the Employee normally performed
Employee’s services immediately prior to the occurrence of a Change in Control,
except for travel reasonably required in the performance of the Employee’s
responsibilities.
     Notwithstanding the foregoing, in the case of the Employee’s allegation of
Good Reason: (A) Employee shall provide notice to Holly of the event alleged to
constitute Good Reason within ninety (90) days of the occurrence of such event,
and (B) Holly, the General Partner, and the Partnership shall each be given the
opportunity to remedy the alleged Good Reason event within thirty (30) days from
receipt of notice of such allegation.
     (j) “Nonqualified Deferred Compensation Rules” shall mean the limitations
and requirements set forth in section 409A of the Code, the regulations
promulgated thereunder, and any additional guidance issued by the Internal
Revenue Service related thereto.
     (k) “Person” shall mean any individual, group, partnership, corporation,
association, trust, or other entity or organization.
     (l) “Protection Period” shall mean the twenty-four (24) month period
beginning on the date of the Change in Control.
     (m) “Subsidiary” shall mean, as to any Person, a corporation or other
entity of which a majority of the combined voting power of the outstanding
voting securities is owned, directly or indirectly, by that Person.
     (n) “Termination Event” shall mean the Employee’s Termination of
Employment:
          (i) by Holly, a General Partner, the Partnership or any successor of
the foregoing without Cause;
          (ii) by Holly, a General Partner, the Partnership or any successor of
the foregoing as a condition to the consummation of (or entry into, provided the
transaction is consummated) the Change in Control transaction; or
          (iii) by the Employee for Good Reason.
Notwithstanding the occurrence of the one of the events listed above in
Section 1(n)(i) through 1(n)(iii) hereof, a Termination Event shall not have
occurred for purposes of this Agreement if (A) the Employee either (I) remains
employed by any of Holly, a General Partner, the Partnership, or an Affiliate of
any of the foregoing, or (II) is offered employment with any of

4



--------------------------------------------------------------------------------



 



Holly, a General Partner, the Partnership or any Affiliate of the foregoing,
within thirty (30) days after the occurrence of such event, and (B) such
employment is on substantially the same terms as the Employee’s employment in
effect immediately prior to the occurrence of such event.
     (o) “Termination of Employment” shall mean a termination of Employee’s
employment within the meaning of Treas. Reg. § 1.409A-1(h)(1)(ii).
Section 2: Term of Agreement
     The term of this Agreement (the “Term”) shall be for the period which
commences on the Effective Date and which terminates on May 15, 20___; provided,
however, that the Term of this Agreement will be automatically extended for an
additional one (1) year period as of May 15, 20___ and on each May 15 date
occurring thereafter, unless the Board cancels further extension of this
Agreement by giving notice to the Employee at least sixty (60) days prior to the
applicable extension date. Upon a Change in Control during the Term, the Term
will be extended (or reduced, as the case may be) through the end of the
Protection Period, immediately following which time this Agreement will
terminate. If, prior to a Change in Control, the Employee ceases for any reason
(other than pursuant to a Termination Event) to be an employee of Holly, the
General Partner, or the Partnership, thereupon the Term shall be deemed to have
expired and this Agreement shall immediately terminate and be of no further
effect. Notwithstanding the expiration of the Term or other termination of this
Agreement, (i) Sections 5(a), 6(d) and 6(k) of this Agreement shall survive any
expiration or termination of this Agreement, and (ii) if a Change in Control
shall occur prior to the expiration of the Term or other termination of this
Agreement, the terms of this Agreement shall survive to the extent necessary to
enable Employee to enforce his rights under Sections 3 and 4 of this Agreement.
Section 3: Severance Benefits
     (a) Termination due to a Termination Event. In the event that the
Employee’s employment is terminated due to the occurrence of a Termination Event
in connection with or within two years after a Change in Control, the Employee
shall be entitled to the following payments and other benefits:
          (i) Holly shall pay to the Employee a lump sum cash amount equal to
the sum of (A) the Employee’s accrued and unpaid salary as of his date of
termination plus (B) reimbursement for all expenses reasonably and necessarily
incurred by the Employee (in accordance with company policy) prior to
termination in connection with the business of Holly, the General Partner, or
the Partnership plus (C) any accrued vacation pay, to the extent not theretofore
paid. This amount shall be paid within ten (10) days of the Employee’s
Termination of Employment.
          (ii) Holly shall pay to the Employee an additional lump sum cash
amount equal to ___ times the sum of Employee’s Base Salary plus Employee’s
Bonus. Subject to the requirements of Section 3(c), this amount shall be paid
within fifteen (15) days after the Employee’s Termination of Employment.
          (iii) Holly shall provide the Employee (and the Employee’s dependents,
if applicable), for a period of ___ years following his Termination of
Employment, with a similar

5



--------------------------------------------------------------------------------



 



level of medical and dental insurance benefits upon substantially the same terms
and conditions as existed immediately prior to the Employee’s termination.
               (A) To the extent that any such medical or dental benefits are
self-funded and during the period Employee would, but for the continued coverage
provided pursuant to this Section 3(a)(iii), be entitled to continuation
coverage with respect to such benefits pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), if Employee elected
such coverage and paid the applicable premiums (the “COBRA Continuation
Period”), the costs of the continued benefit coverage provided under this
Section 3(a)(iii) will be imputed as income to the Employee and reported on Form
W-2. Following the COBRA Continuation Period, to the extent Employee is still
entitled to continued coverage pursuant to this Section 3(a)(iii), the medical
and dental coverage to be continued under such self-funded arrangement shall be
provided in accordance with the provisions of Treas. Reg. §
1.409A-3(i)(1)(iv)(A) as it applies to the provision of in-kind benefits.
               (B) Notwithstanding the foregoing provisions of this
Section 3(a)(iii), in the event Holly is unable to provide any of the promised
medical or dental benefits under its benefits plans, Holly will reimburse
Employee for amounts necessary to enable the Employee to obtain medical and
dental benefits substantially equal to what was provided to the Employee
immediately prior to the Employee’s termination; provided, that any such
reimbursement will be made in accordance with the provisions of Treas. Reg. §
1.409A-3(i)(1)(iv), including but not limited to the requirements that (I) the
expenses eligible for reimbursement will be determined by reference to the
objective and nondiscretionary criteria set forth in Holly’s medical and dental
benefit plans, (II) the expenses eligible for reimbursement during one taxable
year of the Employee will not affect the expenses eligible for reimbursement in
any other taxable year (provided, that a limit imposed on the amount of expenses
that may be reimbursed over some or all of the continuation period described in
this Section 3(a)(iii) shall not in and of itself cause the reimbursement
arrangement described herein to fail to satisfy the requirements of Treas. Reg.
§ 1.409A-3(i)(1)(iv)), (III) the reimbursement of an eligible expense will be
made on or before the last day of the Employee’s taxable year following the
taxable year in which the expense was incurred, and (IV) the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.
               (C) Notwithstanding the foregoing provisions of this
Section 3(a)(iii), in the event the Employee becomes reemployed with another
employer and becomes eligible to receive medical and dental benefits similar to
the benefits described herein from such employer, the medical and dental benefit
coverage provided for herein shall terminate. Benefit continuation provided
pursuant to this Section 3(a)(iii) will be applied towards any continuation
coverage to which the Employee is entitled pursuant to COBRA.
     (b) Other Severance Pay. The Employee shall not be entitled to receive
payment under any severance plan, policy or arrangement maintained by Holly, the
General Partner, or the Partnership (other than this Agreement). If the Employee
is entitled to any notice or payment in lieu of any notice of termination of
employment required by Federal, state or local law, including but not limited to
the Worker Adjustment and Retraining Notification Act, the amounts to which the
Employee would otherwise be entitled under this Agreement shall be reduced by
the amount of any such payment in lieu of notice. If the Employee is entitled to
any severance or

6



--------------------------------------------------------------------------------



 



termination payments under any employment or other agreement (other than award
agreements issued pursuant to the Holly Corporation Long-Term Incentive
Compensation Plan or the Holly Energy Partners, L.P. Long-Term Incentive Plan)
with, or any plan or arrangement of, Holly, the General Partner, or the
Partnership, the payments to which the Employee would otherwise be entitled
under this Agreement shall be reduced by the amount of such payment. Except as
set forth above, the foregoing payments and benefits shall be in addition to and
not in lieu of any payments or benefits to which the Employee and his dependents
may otherwise be entitled to under the compensation and employee benefit plans
of Holly, the General Partner, and the Partnership. Nothing herein shall be
deemed to restrict the right of Holly, the General Partner, or the Partnership
to amend or terminate any such plan in a manner generally applicable to
similarly situated active employees, as applicable, in which event the Employee
shall be entitled to participate on the same basis (including payment of
applicable contributions) as similarly situated active employees.
     (c) Release. Payments under Sections 3(a)(ii) and (iii) shall be
conditioned upon the execution, non-revocation, and delivery of a Release
Agreement in the form attached hereto as Exhibit A (the “Release”) by the
Employee within 45 days of the date of Employee’s Termination of Employment.
Notwithstanding the times of payment otherwise set forth in Section 3(a), the
payments due under Sections 3(a)(ii) and (iii) shall be made (or commenced, in
the case of the payments due under Section 3(a)(iii)) to the Employee within
fifteen (15) days following receipt by Holly of the Release properly executed
(and not revoked) by the Employee. If the Employee fails to properly execute and
deliver the Release (or revokes the Release), the Employee agrees that he shall
not be entitled to receive the benefits described in Sections 3(a)(ii) and
(iii).
     (d) Insurance Policies. In the event of the Employee’s Termination of
Employment or in the event Holly, the General Partner or the Partnership intends
to discontinue maintaining certain life insurance policies, Holly, the General
Partner or the Partnership, as applicable, shall, at the request of the
Employee, assign and transfer to the Employee (or his nominee) each insurance
policy insuring the life of the Employee and owned by Holly, the General
Partner, or the Partnership which has no cash surrender value, to the extent
that Holly, the General Partner, or the Partnership is permitted to do so by the
terms of such insurance policy.
Section 4: Certain Additional Payments by Holly
     (a) Gross Up Payment. In the event it shall be determined, according to the
procedure set forth in Section 4(b), that any part of any payment or benefit
received pursuant to the terms of this Agreement, (the “Contract Payments”) or
any part of any payment or benefit received or to be received by the Employee
throughout or for the Employee’s benefit pursuant to any other plan, arrangement
or agreement of Holly, the General Partner, the Partnership or any of their
respective Affiliates (together with the Contract Payments, the “Payments”)
would be subject to the excise tax imposed by section 4999 of the Code, or if
any interest or penalties are incurred by the Employee with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), it shall then be
determined to what extent the aggregate present value of the Payment equals or
exceeds an amount equal to three (3) times the Employee’s Base Amount (as
defined in section 280G(b)(3)(A) of the Code). If the amount of the Payment
would need to reduced by ten percent

7



--------------------------------------------------------------------------------



 



(10%) or more of its total value in order to equal an amount less than three
(3) times the Base Amount, then the Employee shall be entitled to receive an
additional payment (a “Gross Up Payment”) from Holly in an amount such that the
net amount retained by the Employee, after deduction of the Excise Tax on the
Payment and any federal, state and local income tax and the Excise Tax on the
Gross Up Payment, and any interest, penalties or additions to tax payable by the
Employee with respect thereto, shall be equal to the total present value (using
the applicable federal rate as defined in section 1274(d) of the Code in such
calculation) of the Payment at the time such Payment is to be made. If, on the
other hand, after a reduction of less than ten percent (10%) of its total value,
the Payment equals an amount less than three (3) times the Base Amount, then the
amount of the Payment will be accordingly reduced and the Employee will not be
entitled to a Gross Up Payment.
     (b) Calculation of Gross Up Payment. Subject to the provisions of paragraph
(c) of this Section 4, all determinations required to be made under Section 4,
including whether and when a Gross Up Payment is required and the amount of such
Gross Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm selected by
Holly and reasonably acceptable to the Employee (the “Accounting Firm”), which
shall be retained to provide detailed supporting calculations both to Holly and
the Employee within fifteen (15) business days of the receipt of notice from
Holly that there has been a Payment, or such earlier time as is requested by
Holly. All fees and expenses of the Accounting Firm shall be borne solely by
Holly. Any Gross Up Payment, as determined pursuant to this Section 4, shall be
paid by Holly to the Employee as of the later to occur of (i) five (5) days
prior to the due date for the payment of any Excise Tax or (ii) five (5) days
after the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon Holly and the Employee. As a result of
the uncertainty in the application of section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross Up Payments which should have been made will not have been made by Holly
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that Holly exhausts its remedies pursuant to paragraph
(c) of this Section 4 and the Employee thereafter is required to make payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by Holly to or for the benefit of the Employee.
     (c) Contested Taxes. The Employee shall notify Holly in writing of any
claim by the Internal Revenue Service that, if successful, would result in an
Underpayment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Employee is informed in writing of
such claim and shall apprise Holly of the nature of such claim and the date on
which such claim is requested to be paid or appealed. The Employee shall not pay
such claim prior to the expiration of the 30 day period following the date on
which it gives such notice to Holly (or such shorter period ending on the date
than any payment of taxes with respect to such claim is due). If Holly notifies
the Employee in writing prior to the expiration of such period that it desires
to contest such claim, the Employee shall:
          (i) give Holly any information reasonably requested by Holly relating
to such claim;

8



--------------------------------------------------------------------------------



 



          (ii) take such action in connection with contesting such claim as
Holly shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Holly; and
          (iii) permit Holly to participate in any proceedings relating to such
claim;
provided, however, that Holly shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Employee harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limiting the foregoing provisions of this paragraph (c),
Holly shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Employee to pay the
tax claimed and sue for a refund or to contest the claim in any permissible
manner, and the Employee agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as Holly shall determine; provided, however, that
if Holly directs the Employee to pay such claim and sue for a refund, Holly
shall advance the amount of such payment to the Employee, on an interest-free
basis, from any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Employee with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore,
Holly’s control of the contest shall be limited to issues with respect to which
a Gross Up Payment would be payable hereunder and the Employee shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority. Notwithstanding the foregoing,
the Employee shall not be entitled to any advance that would be deemed a
violation of section 402(a) (Enhanced Conflict of Interest Provisions) of the
Sarbanes-Oxley Act of 2002.
     (d) Refunds. If, after the receipt by the Employee of an amount advanced by
Holly pursuant to this Section 4, the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to Holly’s
complying with the requirements of Section 4(c)) promptly pay to Holly the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).
Section 5: Certain Covenants by the Employee
     (a) Protection of Confidential Information. The Employee acknowledges that
in the course of his employment, the Employee has obtained confidential,
proprietary and/or trade secret information of Holly, the General Partner, and
the Partnership, relating to, among other things, (i) programs, strategies,
information or materials related to the business, services, manner of operation
and activities of Holly, the General Partner, and the Partnership,
(ii) customers, clients or prospects of Holly, the General Partner, and the
Partnership, (iii) computer hardware or software used in the course of the
business of Holly, the General Partner, and the Partnership, and (iv) marketing
strategies or other activities of Holly, the General Partner, and the
Partnership

9



--------------------------------------------------------------------------------



 



from or on behalf of any of their clients, (hereinafter collectively referred to
as “Confidential Information”); provided, however, that, for purposes of this
Agreement, the term Confidential Information shall not include any information
that is known generally to the public or accessible to a third party on an
unrestricted basis. The Employee recognizes that such Confidential Information
has been developed by Holly, the General Partner, and the Partnership at great
expense; is a valuable, special and unique asset of Holly, the General Partner,
and the Partnership which is used in their business to obtain competitive
advantage over their competitors; is and shall be proprietary to Holly, the
General Partner, and the Partnership; is and shall remain the exclusive property
of Holly, the General Partner, and the Partnership; and, is not to be
transmitted to any other person, entity or thing. Accordingly, as a material
inducement to Holly to enter into this Agreement with the Employee and in
partial consideration for the compensation payable hereunder to the Employee,
the Employee hereby:
          (i) warrants and represents that he has not disclosed, copied,
disseminated, shared or transmitted any Confidential Information to any person,
firm, corporation or entity for any reason or purpose whatsoever, except in the
course of carrying out the Employee’s duties and responsibilities of employment;
          (ii) agrees not to so disclose, copy, disseminate, share or transmit
any Confidential Information in the future;
          (iii) agrees not to make use of any Confidential Information for his
own purposes or for the benefit of any person, firm, corporation or other
entity, except that, in the course of carrying out the Employee’s duties and
responsibilities of employment, the Employee may use Confidential Information
for the benefit of any Affiliate of Holly;
          (iv) warrants and represents that all Confidential Information in his
possession, custody or control that is or was a property of Holly, the General
Partner, and/or the Partnership has been or shall be returned to Holly, the
General Partner, and/or the Partnership, as applicable, by or on the date of the
Employee’s termination; and
          (v) agrees that he will not reveal, or cause to be revealed, this
Agreement or its terms to any third party (other than the Employee’s attorney,
tax advisor, or spouse), except as required by law.
The Employee’s covenants in this Section 5(a) are in addition to, and do not
supercede, the Employee’s obligations under any confidentiality, invention or
trade secret agreements executed by the Employee, or any laws protecting the
Confidential Information.
     (b) Extent of Restrictions. The Employee acknowledges that the restrictions
contained in Section 5(a) correctly set forth the understanding of the parties
at the time this Agreement is entered into, are reasonable and necessary to
protect the legitimate interests of Holly, the General Partner, and the
Partnership, and that any violation will cause substantial injury to Holly, the
General Partner, and/or the Partnership. In the event of any such violation,
Holly, the General Partner, and/or the Partnership shall be entitled, in
addition to any other remedy, to preliminary or permanent injunctive relief. If
any court having jurisdiction shall find that any part of the restrictions set
forth in this Agreement are unreasonable in any respect, it is

10



--------------------------------------------------------------------------------



 



the intent of the parties that the restrictions set forth herein shall not be
terminated, but that this Agreement shall remain in full force and effect to the
extent (as to time periods and other relevant factors) that the court shall find
reasonable.
Section 6: Miscellaneous
     (a) Tax Withholding. All payments required to be made to the Employee under
this Agreement shall be subject to withholding of amounts relating to income
tax, excise tax, employment tax and other payroll taxes to the extent required
to be withheld pursuant to applicable law or regulation.
     (b) No Mitigation; Offset. The Employee shall be under no obligation to
minimize or mitigate damages by seeking other employment, and the obtaining of
any such other employment shall in no event effect any reduction of obligations
hereunder for the payments or benefits required to be provided to the Employee,
except as specifically provided in Section 3(a)(iii) above with respect to
medical and dental benefits coverage. The obligations of Holly hereunder shall
not be affected by any set-off or counterclaim rights which any party may have
against the Employee; provided, however, that Holly may offset any amounts owed
to Holly by the Employee against any amounts owed to the Employee by Holly
hereunder.
     (c) Overpayment. If, due to mistake or any other reason, the Employee
receives benefits under this Agreement in excess of what this Agreement
provides, the Employee shall repay the overpayment to Holly in a lump sum within
thirty (30) days of notice of the amount of overpayment. If the Employee fails
to so repay the overpayment, then, without limiting any other remedies available
to Holly, Holly may deduct the amount of the overpayment from any other benefits
which become payable to the Employee under this Agreement or otherwise.
     (d) Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable, then
such provision shall be modified or restricted to the extent necessary to make
such provision valid, binding and enforceable, or if such provision cannot be
modified or restricted, then such provision shall be deemed to be excised from
this Agreement, provided that the binding effect and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired in any
manner. No waiver by a party of any provisions or conditions of this Agreement
shall be deemed a waiver of similar or dissimilar provisions and conditions at
the same time or any prior or subsequent time.
     (e) Successors and Assigns. This Agreement and all rights hereunder are
personal to the Employee and shall not be assignable by the Employee; provided,
however, that any amounts that shall have become payable under this Agreement
prior to the Employee’s death shall inure to the benefit of the Employee’s heirs
or other legal representatives, as the case may be. This Agreement shall be
binding upon and inure to the benefit of Holly and any successor of Holly. Holly
shall require any successor to all or substantially all of the business and/or
assets of Holly to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that Holly would be required to perform if no
succession had taken place. Upon such assumption by the successor, Holly
automatically shall be released from all liability hereunder

11



--------------------------------------------------------------------------------



 



(and all references to Holly herein shall be deemed to refer to such successor).
In the event a successor does not assume this Agreement, the benefits payable
pursuant to Section 3(a) will be paid immediately prior to the Change in
Control.
     (f) Entire Agreement. Except as otherwise specifically provided herein,
this Agreement constitutes the entire agreement between the parties respecting
the subject matter hereof and supersedes any prior agreements respecting
severance benefits upon a Change in Control. No amendment to this Agreement
shall be deemed valid unless in writing and signed by the parties. A waiver of
any term, covenant, agreement or condition contained in this Agreement shall not
be deemed a waiver of any other term, covenant, agreement or condition, and any
waiver of any default in any such term, covenant, agreement or condition shall
not be deemed a waiver of any later default thereof or of any other term,
covenant, agreement or condition.
     (g) Notices. Any notice required or permitted to be given by this Agreement
shall be effective only if in writing, delivered personally or by courier or by
facsimile transmission or sent by express, registered or certified mail, postage
prepaid, to the parties at the addresses hereinafter set forth, or at such other
places that either party may designate by notice to the other.

         
 
  Notice to the Employee shall be addressed to:    
 
       
 
 
 
   
 
 
 
   
 
 
 
   
 
  Notice to Holly shall be addressed to:    
 
       
 
  Holly Corporation    
 
  100 Crescent Court    
 
  Suite 1600    
 
  Dallas, Texas 75201    
 
  Attn: ______________________________    

     (h) Governing Law. Notwithstanding any conflicts of law or choice of law
provision to the contrary, this Agreement shall be construed and interpreted
according to the laws of the State of Texas.
     (i) No Right to Continued Employment. Nothing in this Agreement shall
confer on the Employee any right to continue in the employ of Holly, the General
Partner or the Partnership or interfere in any way (other than by virtue of
requiring payments or benefits as expressly provided herein) with the right of
Holly, the General Partner or the Partnership, as applicable, to terminate the
Employee’s employment at any time.
     (j) Unfunded Obligation. Any payments hereunder shall be made out of the
general assets of Holly. The Employee shall have the status of general unsecured
creditor of Holly, and the Agreement constitutes a mere promise by Holly to make
payments under this Agreement in the future as and to the extent provided
herein.

12



--------------------------------------------------------------------------------



 



     (k) Arbitration. All claims, demands, causes of action, disputes,
controversies or other matters in question (“Claims”), whether or not arising
out of this Agreement or the Employee’s service (or termination from service)
with Holly, the General Partner, or the Partnership, whether arising in
contract, tort or otherwise and whether provided by statute, equity or common
law, that Holly, the General Partner, or the Partnership may have against the
Employee or that the Employee may have against Holly, the General Partner, the
Partnership, or their parents, Subsidiaries or Affiliates, or against each of
the foregoing entities’ respective officers, directors, employees or agents in
their capacity as such or otherwise, shall be submitted to binding arbitration,
if such Claim is not resolved by the mutual written agreement of the Employee
and Holly, or otherwise, within 30 days after notice of the dispute is first
given. Claims covered by this Section 6(k) include, without limitation, claims
by the Employee for breach of this Agreement, wrongful termination,
discrimination (based on age, race, sex, disability, national origin, sexual
orientation, or any other factor), harassment and retaliation. Any arbitration
shall be conducted in accordance with the Federal Arbitration Act (“FAA”) and,
to the extent an issue is not addressed by the FAA, with the then-current
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) or such other rules of the AAA as are applicable
to the claims asserted. If a party refuses to honor its obligations under this
Section 6(k), the other party may compel arbitration in either federal or state
court. The arbitrator shall apply the substantive law of Texas (excluding
choice-of-law principles that might call for the application of some other
jurisdiction’s law) or federal law, or both as applicable to the claims
asserted. The arbitrator shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability or enforceability or formation of
this Agreement (including this Section 6(k)), including any claim that all or
part of the Agreement is void or voidable and any claim that an issue is not
subject to arbitration. The results of arbitration will be binding and
conclusive on the parties hereto. Any arbitrator’s award or finding or any
judgment or verdict thereon will be final and unappealable. All parties agree
that venue for arbitration will be in Dallas, Texas, and that any arbitration
commenced in any other venue will be transferred to Dallas, Texas, upon the
written request of any party to this Agreement. In the event that an arbitration
is actually conducted pursuant to this Section 6(k), the party in whose favor
the arbitrator renders the award shall be entitled to have and recover from the
other party all costs and expenses incurred, including reasonable attorneys’
fees, reasonable costs and other reasonable expenses pertaining to the
arbitration and the enforcement thereof and such attorneys fees, costs and other
expenses shall become a part of any award, judgment or verdict. Any and all of
the arbitrator’s orders, decisions and awards may be enforceable in, and
judgment upon any award rendered by the arbitrator may be confirmed and entered
by any federal or state court having jurisdiction. All privileges under state
and federal law, including attorney-client, work product and party communication
privileges, shall be preserved and protected. The decision of the arbitrator
will be binding on all parties. Arbitrations will be conducted in such a manner
that the final decision of the arbitrator will be made and provided to the
Employee and Holly no later than 120 days after a matter is submitted to
arbitration. All proceedings conducted pursuant to this agreement to arbitrate,
including any order, decision or award of the arbitrators, shall be kept
confidential by all parties. EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING THIS
AGREEMENT, EMPLOYEE IS WAIVING ANY RIGHT THAT EMPLOYEE MAY HAVE TO A JURY TRIAL
OR A COURT TRIAL OF ANY SERVICE RELATED CLAIM ALLEGED BY EMPLOYEE.

13



--------------------------------------------------------------------------------



 



     (l) Injunctive Relief. The Employee recognizes and acknowledges that, in
the event of a breach or threatened breach by the Employee of the provisions of
this Agreement, Holly shall be entitled to an injunction to enforce the
provisions hereof, without any requirement for the securing or posting of any
bond in connection with such remedy, in addition to pursuing its other legal
remedies.
     (m) Captions and Headings. Captions and paragraph headings are for
convenience only, are not a part of this Agreement and shall not be used to
construe any provision of this Agreement.
     (n) Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but both of which when taken together shall
constitute one Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            HOLLY CORPORATION
      By:           Name:           Its:          EMPLOYEE
            Name:              

14



--------------------------------------------------------------------------------



 



EXHIBIT A
Agreement and Release
     This Agreement and Release (“Release”) is entered into between you, the
undersigned employee, and Holly Corporation, a Delaware corporation (“Holly”),
in connection with the Change in Control Agreement between you and Holly dated
_______ ____, 200___(the “Change in Control Agreement”). You have [___] days to
consider this Release, which you agree is a reasonable amount of time. While you
may sign this Release prior to the expiration of this [___]-day period, you are
not to sign it prior to _______ ____, 200___.
     1. Definitions.
          (a) “Released Parties” means Holly, Holly Logistic Services, L.L.C.
(“HLS”), Holly Energy Partners, L.P. (the “Partnership”), and their past,
present and future parents, subsidiaries, divisions, successors, predecessors,
employee benefit plans and affiliated or related companies, and also each of the
foregoing entities’ past, present and future owners, officers, directors,
stockholders, investors, partners, managers, principals, members, committees,
administrators, sponsors, executors, trustees, fiduciaries, employees, agents,
assigns, representatives and attorneys, in their personal and representative
capacities. Each of the Released Parties is an intended beneficiary of this
Release.
          (b) “Claims” means all theories of recovery of whatever nature,
whether known or unknown, recognized by the law or equity of any jurisdiction.
It includes but is not limited to any and all actions, causes of action,
lawsuits, claims, complaints, petitions, charges, demands, liabilities,
indebtedness, losses, damages, rights and judgments in which you have had or may
have an interest. It also includes but is not limited to any claim for wages,
benefits or other compensation; provided, however that nothing in this Release
will affect your entitlement to benefits pursuant to the terms of any employee
benefit plan (as defined in the Employee Retirement Income Security Act of 1974,
as amended) sponsored by Holly or the entity in which you are a participant. The
term Claims also includes but is not limited to claims asserted by you or on
your behalf by some other person, entity or government agency.
     2. Consideration. Holly agrees to pay you the consideration set forth in
Section 3(a) of the Change in Control Agreement. Holly will make this payment to
you within 15 business days of the date you sign this Release (and return it to
Holly), unless Section 3(a) of the Change in Control Agreement provides a longer
time before payment must be made. You acknowledge that the payment that Holly
will make to you under this Release is in addition to anything else of value to
which you are entitled and that Holly is not otherwise obligated to make this
payment to you.

A-1



--------------------------------------------------------------------------------



 



     3. Release of Claims.
          (a) You, on behalf of yourself and your heirs, executors,
administrators, legal representatives, successors, beneficiaries, and assigns,
unconditionally release and forever discharge the Released Parties from, and
waive, any and all Claims that you have or may have against any of the Released
Parties arising from your employment with Holly, HLS, or the Partnership, the
termination thereof, and any other acts or omissions occurring on or before the
date you sign this Release.
          (b) The release set forth in Paragraph 3(a) includes, but is not
limited to, any and all Claims under (i) the common law (tort, contract or
other) of any jurisdiction; (ii) the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, and any other federal, state and local
statutes, ordinances, employee orders and regulations prohibiting discrimination
or retaliation upon the basis of age, race, sex, national original, religion,
disability, or other unlawful factor; (iii) the National Labor Relations Act;
(iv) the Employee Retirement Income Security Act; (v) the Family and Medical
Leave Act; (vi) the Fair Labor Standards Act; (vii) the Equal Pay Act;
(viii) the Worker Adjustment and Retraining Notification Act; and (ix) any other
federal, state or local law.
          (c) In furtherance of this Release, you promise not to bring any
Claims against any of the Released Parties in or before any court or arbitral
authority.
     5. Acknowledgment. You acknowledge that, by entering into this Release,
neither Holly, HLS, nor the Partnership admits to any wrongdoing in connection
with your employment or termination, and that this Release is intended as a
compromise of any Claims you have or may have against the Released Parties. You
further acknowledge that you have carefully read this Release and understand its
final and binding effect, have had a reasonable amount of time to consider it,
have had the opportunity to seek the advice of legal counsel of your choosing,
and are entering this Release voluntarily. In addition, you hereby certify your
understanding that you may revoke the Release by providing written notice
thereof to Holly within seven (7) days following execution of the Release and
that, upon such revocation, this Release will not have any further legal effect.
     6. Applicable Law. This Release shall be construed and interpreted pursuant
to the laws of the State of Texas without regard to its choice of law rules and
shall be subject to the arbitration clause set forth in Section 6(k) of the
Change in Control Agreement.
     7. Severability. Each part, term, or provision of this Release is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term, or provision is invalid,
void, or unenforceable, this Release has been made with the clear intention that
the validity and enforceability of the remaining parts, terms and provisions
shall not be affected thereby. If any part, term, or provision is so found
invalid, void or unenforceable, the applicability of any such part, term, or
provision shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

A-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.

                              HOLLY CORPORATION       EMPLOYEE    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
                           
 
  Title:           Date:                                      
Date:
                                                     

A-3